 1
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
 9   AARON ROBERT CROSBY,                     )   Case No.: 5:18-cv-01103-AS
     AS HEIR AND REPRESENTATIVE FOR           )
10   FREDDIE LEONARD CROSBY,                  )   {PROPOSED} ORDER AWARDING
                                              )   EQUAL ACCESS TO JUSTICE ACT
11                Plaintiff,                  )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
12         vs.                                )   AND COSTS PURSUANT TO 28
                                              )   U.S.C. § 1920
13   ANDREW SAUL,                             )
     Commissioner of Social Security,         )
14                                            )
                  Defendant                   )
15
16
           Based upon the parties’ Stipulation for the Award and Payment of Equal
17
     Access to Justice Act Fees, Costs, and Expenses:
18
           IT IS ORDERED that fees and expenses in the amount of $5,032.93 as
19
     authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20
     awarded subject to the terms of the Stipulation.
21
     DATE: September 24, 2019
22
                               ___________________________________
                                             /s/
23                             THE HONORABLE ALKA SAGAR
                               UNITED STATES MAGISTRATE JUDGE
24
25
26

                                             -1-
